Citation Nr: 1213923	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-03 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement beginning January 29, 2007.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, that determined that the Veteran was responsible for co-payment charges associated with VA medical care he received beginning January 29, 2007.

In August 2010, the Board remanded the Veteran's claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is warranted prior to the final disposition of the Veteran's appeal. 

The record shows that in January 2007, the Veteran submitted a VA Form 10-10EZR to the Bronx, New York, VA Medical Center (VAMC).  He now contends that, at that time, he was confused as to how to fill out the form and, thus, submitted tax returns for 2005 and 2006.  Additionally, the Veteran asserts that he re-submitted his 2006 tax returns twice in 2007 because he did not receive notification as to whether he was determined to be eligible for cost-free care.  He also claims that the income that he reported to VA has always comported with his tax returns, and that the determination that he was eligible for cost-free care was an error on the part of the VA.  The Veteran further contends that, because of the aforementioned error, and because he was then determined to be ineligible for cost-free care in April 2008, dating back to January 29, 2007, the VA delayed billing his private insurance company for medical care received in 2007.  That time lapse caused his private insurance company to deny him coverage and consequently, beginning in April 2008, he became responsible for medical bills incurred in 2007.

Significantly, the claims folder does not include the January 2007 10-10EZR, nor does it contain the copies of the Veteran's 2006 tax returns that he alleges he submitted three times, once initially and then twice with his follow-up correspondence.  

In an effort to procure the above tax records, the Board issued an August 2010 remand requesting that the RO obtain and associate with the claims folder the January 29, 2007, 10-10EZR and all correspondence submitted in December 2006 with that form, including the 2005 and 2006 tax returns.  In response, the RO attempted to contact the Veteran at his purported place of employment, but was told that he was no longer available at that location and that his employer had lost contact with him.  Efforts to reach the Veteran at his last reported home address were also unsuccessful.

Additionally, as noted in the recent supplemental statement of the case, the RO made several futile attempts to contact the Veteran by telephone, placing calls to his home and mobile phone numbers in November 2010.  However, a review of the record shows that the RO transposed one of the digits in the Veteran's mobile phone number.  The RO attempted to contact him at (347) 298-2222.  However, correspondence from the Veteran, dated in April 2008, indicates that his correct cellphone number is (347) 398-2222.

In light of the foregoing, and because the requested tax information is crucial to the Veteran's appeal, the Board finds that an additional effort should be made, on remand, to contact the Veteran at his correct mobile phone number.  Additionally, in the interest of fully complying with VA's duty to assist, the RO should take the necessary steps to verify the Veteran's current mailing address.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record and should be documented in the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to verify the Veteran's current mobile phone number and mailing address.  Note that the Veteran's last reported mobile phone number is (347) 398-2222.  All efforts on the part of VA to contact the Veteran should be documented in the claims folder.  

2.  After the Veteran's correct contact information has been verified, obtain and associate with the claims folder his January 29, 2007, 10-10EZR and all correspondence submitted in December 2006 with that form, including his 2005 and 2006 tax returns.  All efforts to obtain the Veteran's requested tax information should be documented in his claims folder, and efforts must continue until it is determined that the requested information does not exist or that further attempts to obtain it would be futile.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


